Title: From James Madison to Willink, Van Staphorst, and Hubbard, 11 September 1801 (Abstract)
From: Madison, James
To: Willink, Van Staphorst, and Hubbard


11 September 1801, Department of State, Washington. Informs the firm that Robert R. Livingston, having been appointed minister to France, is authorized to draw on them for his annual salary of $9,000, for contingent expenses of the legation, and for as much of his outfit of $9,000 as he may decide not to receive in the U.S.; he is also authorized to draw money to pay accounts of certain consuls that he is charged with settling. His secretary, Thomas Sumter, is authorized to receive an annual salary of $1,350.
 

   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.

